Citation Nr: 0519016	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-20 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease, 
secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for a bilateral foot disability, hypertension, and 
heart disease.  

The veteran and his wife testified at a hearing at the RO in 
August 2002.  An additional hearing before the Board was 
scheduled for April 28, 2004, but the veteran cancelled it.  
See 38 C.F.R. § 20.704(e) (2004).  

A September 2004 Board decision denied service connection for 
a bilateral foot disability, but remanded the claims for 
hypertension and heart disease to the RO to obtain relevant 
private clinical records and to have the veteran undergo a 
VA examination for a medical nexus opinion.

Unfortunately, however, there are still procedural due 
process issues that must be resolved before the Board can 
decide the remaining claims for service connection for 
hypertension and heart disease.  So, for the reasons 
discussed below, these claims are again being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part concerning these claims.







REMAND

The veteran claims that hypertension was first diagnosed 
during a physical examination he underwent in 1956 for 
discharge from the military, and that his hypertension later 
developed into heart disease - eventually leading to a 
heart attack in 1994.

Following the Board's prior remand, in September 2004, 
additional private clinical records were obtained from 2001 
to 2004 showing treatment for hypertension, heart disease, 
and severe diabetes with its' attendant complications.  The 
veteran also underwent the requested VA examination, in May 
2005, to obtain a medical nexus opinion.  38 U.S.C.A. 
§ 5103A(d); 38 U.S.C.A. §38 C.F.R. § 3.159(c)(4).  So most of 
the additional development the Board requested in the prior 
remand, in September 2004, was completed.  But not quite all 
of it was, requiring another remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the veteran is entitled, as a matter of 
law, to compliance with remand directives).

As the veteran's representative pointed out in a recent June 
2005 
post-remand brief, the RO returned the case to the Board 
without first readjudicating the claims based on the 
additional evidence obtained (following the prior remand in 
September 2004) and without providing the veteran a 
Supplemental Statement of the Case (SSOC) discussing this 
additional evidence.  See 38 C.F.R. § 19.31.  He also must 
be given an opportunity to respond to the SSOC.



Accordingly, the claims for hypertension and heart disease 
again are REMANDED to the RO (via the AMC) for the following 
procedural due process:

Readjudicate the veteran's claims for service 
connection for hypertension and heart disease in 
light of the additional evidence obtained 
following the Board's prior remand - in September 
2004.  This specifically includes his private 
clinical records, concerning the treatment and 
evaluation he received at various times from 2001 
to 2004, and the results of his May 2005 VA 
medical examination.  If his claims remain denied, 
prepare an SSOC and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration of these claims.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


